           Case 1:21-cv-00137-SAB Document 18 Filed 08/19/21 Page 1 of 2



1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CHRISTOPHER G. VALENCIA,                       )   Case No.: 1:21-cv-00137-SAB (PC)
                                                    )
12                  Plaintiff,                      )
                                                    )   ORDER TO SHOW CAUSE WHY ACTION
13          v.                                          SHOULD NOT BE DISMISSED
                                                    )
14                                                  )   (ECF No. 17)
     KEN CLARK, et al.,
                                                    )
15                                                  )
                    Defendants.                     )
16                                                  )

17          Plaintiff Christopher G. Valencia is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19          On May 17, the Court screened Plaintiff s first amended complaint, found that no cognizable

20   claims were stated, and granted Plaintiff one final opportunity to amend the complaint. (ECF No. 17.)

21   Plaintiff has failed to file an amended complaint or otherwise respond to the Court’s order and the

22   time to do has now passed.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///

                                                        1
           Case 1:21-cv-00137-SAB Document 18 Filed 08/19/21 Page 2 of 2



1             Accordingly, it is HEREBY ORDERED that Plaintiff shall show cause within fourteen (14)

2    days from the date of service of this order why the action should not be dismissed for failure to

3    comply with a court order, failure to state a cognizable claim for relief, and failure to prosecute. Local

4    Rule 110.

5
6    IT IS SO ORDERED.
7    Dated:      August 19, 2021
8                                                       UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
